                    Case 3:20-cv-00708-JWD-RLB               Document 8     02/05/21 Page 1 of 3




                                        UNITED STATES DISTRICT COURT

                                        MIDDLE DISTRICT OF LOUISIANA

          RAYMOND KIMBLE, III                                                   CIVIL ACTION

          VERSUS                                                                NO. 20-708-JWD-RLB

          HILLAR C. MOORE, III, ET AL.


                                                 RULING AND ORDER

                  On or about October 10, 2020, the plaintiff filed a Complaint (R. Doc. 1) against

          defendants Moor, Leon, Pugh, Mitchell, Marcantel, Woods, Forbes, Barrow, Alford, Blondeau,

          Lee, Moses, Nealand, Brumfield, Roberts, Doe, DeRoche, Parent, the Baton Rouge Police

          Department, the City of Baton Rouge, the East Baton Rouge Sheriff’s Office, and the Parish of

          East Baton Rouge. Therein the plaintiff asserts claims for false arrest/imprisonment, and

          malicious prosecution based on events occurring between April of 2016 through October of

          2019.

                  The plaintiff’s Complaint is also filed against defendants Hayes, Thompson, Monfra,

          Lopinto, and the Jefferson Parish Sheriff’s Office. The plaintiff asserts claims against these

          defendants for sexual assault and retaliation based on events occurring in March of 2020.

                  Under Rule 20(a)(2), permissive joinder of defendants is proper if:

                          (A) any right to relief is asserted against them jointly, severally, or in the
                          alternative with respect to or arising out of the same transaction, occurrence, or
                          series of transactions or occurrences; and
                          (B) any question of law or fact common to all defendants will arise in the action.

          In other words, “Rule 20 requires that all of the [plaintiff’s] claims arise out of the same

          transaction or occurrence and there is a common issue of fact or law.” Applewhite v. Reichhold

          Chemicals, Inc., 67 F.3d 571, 574 n.11 (5th Cir. 1995). However, “[i]n the absence of a




R. Kimble (a copy of his complaint mailed with this Ruling and Order )
         Case 3:20-cv-00708-JWD-RLB               Document 8       02/05/21 Page 2 of 3




connection between Defendants’ alleged misconduct, the mere allegation that plaintiff was

injured by all defendants is not sufficient [by itself] to join unrelated parties as defendants in the

same lawsuit pursuant to Rule 20(a).” Peterson v. Regina, 935 F.Supp.2d 628, 638 (S.D.N.Y.

Mar. 28, 2013)(quoting Deskovic v. City of Peekskill, 673 F.Supp.2d 157, 167 (S.D.N. Y 2009)).

       In the event of misjoinder, the court may sever the claims against the misjoined party

pursuant to Fed. R. Civ. P. Rule 21. Rule 21 of the Federal Rules of Civil Procedure provides

the following:

                 Misjoinder of parties is not a ground for dismissing an action. On motion or on its
                 own, the court may at any time, or just terms, add or drop a party. The court may
                 also sever any claim against any party.

As set forth in Rule 21, to remedy improperly joined parties, the court should not dismiss the

action outright. However, the Court “may, at any time, on just terms, add or drop a party.” West

Coast Productions, Inc. v. Swarm Sharing Hash Files, No. 6:12-cv-1713, 2012 WL 3560809, *2

(W.D. La. Aug. 17, 2012).

       Additionally, in the context of prisoner-litigation, “[r]equiring parties to assert unrelated

claims against different defendants in separate complaints avoids unduly cumbersome litigation,

and ... ensures that prisoners pay the fees required under the Prison Litigation Reform Act, 28

U.S.C. § 1915(g) for each suit.” Spurlock v. Jones, Docket No. 16-cv-1031, 2016 WL 7436478,

*3 (W.D. La. Oct. 19, 2016). In this case, a determination as to any fees the plaintiff may be

required to pay has not yet been made.

       In the instant matter, the plaintiff’s claims against the two groups of defendants do not

satisfy the requirements for permissive joinder. The claims against the defendants do not arise

out of the same transaction or occurrence, and do not share common questions of law or fact.

Accordingly,
          Case 3:20-cv-00708-JWD-RLB            Document 8       02/05/21 Page 3 of 3




        IT IS ORDERED that the plaintiff’s claims against defendants Hayes, Thompson,

Monfra, Lopinto, and the Jefferson Parish Sherriff’s Office are SEVERED into a separate case.

        IT IS FURTHER ORDERED that, within, 21 days of the date of this Order, the plaintiff

shall file an amended complaint in this litigation against defendants Moor, Leon, Pugh, Mitchell,

Marcantel, Woods, Forbes, Barrow, Alford, Blondeau, Lee, Moses, Nealand, Brumfield, Roberts,

Doe, DeRoche, Parent, the Baton Rouge Police Department, the City of Baton Rouge, the East

Baton Rouge Sheriff’s Office, and the Parish of East Baton Rouge.

        IT IS FURTHER ORDERED that, within 21 days of the date of this Order, the plaintiff

shall file a new complaint against defendants Hayes, Thompson, Monfra, Lopinto, and the

Jefferson Parish Sherriff’s Office. The captions of the amended complaint and new complaint

must contain only the name of the plaintiff and the specific defendants being sued in that particular

litigation.

        IT IS FURTHER ORDERED that the Clerk of Court shall forward the plaintiff a copy

of his Complaint (R. Doc. 1) with a copy of this Ruling and Order.

        Signed in Baton Rouge, Louisiana, on February 5, 2021.




                                                            S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA
